—Judgment, Supreme Court, New York County (Seymour Schwartz, J.), entered on December 3,1982, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages awarded to the plaintiff, unless plaintiff, within 20 days after service upon his attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $200,000 (less the 25% for which the jury found plaintiff to be at fault) and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. $ After review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Kupferman, J. P., Ross, Milonas, Kassal and Alexander, JJ.